Citation Nr: 1203820	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.   Entitlement to service connection for a low back disability, to include as secondary to the cervical spine disability.

3.  Entitlement to service connection for headaches, to include as secondary to the cervical spine disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  The current cervical spine disability was aggravated by service.

2.  The current low back disability is related to service.  

3.  Headaches are related to the Veteran's cervical spine disability.

4.  Tinnitus is related to service.

CONCLUSIONS OF LAW

1.  Cervical spine disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Headache disability is proximately due to the Veteran's cervical spine disability.  38 C.F.R. § 3.310(a) (2011).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Factual Background

A July 1968 letter from P.E.J., MD to the Selective Service Board indicates that the Veteran suffered a compression fracture of the seventh cervical vertebra on July 3, 1968 and that he had transient neurological symptoms.  Dr. H. noted that he Veteran was being treated with a cervical collar, follow-up care, and follow-up 
X-rays.  He also noted that the Veteran's activities would be markedly restricted for at least six months.

On pre-induction examination in April 1970, the Veteran endorsed a history of head injury and history of broken bones.  He also endorsed back trouble.  The examiner indicated that the Veteran had a broken neck, and noted his report of occasional neck pain that was not severe.  He also noted the Veteran's report of a single episode of back strain with no sequelae.  The examiner further noted receipt of the letter from Dr. H.  On physical examination, all systems were noted to be clinically normal.  In the summary of defects and diagnoses, the examining physician indicated an old fracture of C-7 in 1968, with occasional minor symptoms.   

A July 1970 record from the Madigan General Hospital dispensary indicates the Veteran's report of pain in his back when running, specifying that he Veteran identified the small of his back and the base of his neck.  Physical examination revealed no paravertebral spasm or tenderness.  The impression was mild low back strain.  The Veteran was returned to duty.  

In August 1970 the Veteran reported that he continued to have neck pain.  He had pain on palpation.  The provider noted that the Veteran would be referred to orthopedics for evaluation, and questioned whether the Veteran should be considered for Chapter 2.  He was prescribed Valium and Darvon.  

The Veteran reported having injured his back playing football in October 1970.  An October 1970 orthopedics consultation record indicates an impression of post C-7 fracture and low back pain syndrome.  The Veteran was referred to physical therapy, where he was instructed in exercises and discharged.

In March 1971 the Veteran was seen for what was referred to as a chronic back problem.  Darvon was prescribed.  The Veteran subsequently reported that the medication did not help.  

In October 1971 the Veteran reported that an 85 pound weight had dropped on the right side of his neck.  The provider noted pain over the spinous process at C-5 and C-6.  X-rays were negative for fracture.  

The service treatment records do not include the Veteran's report of medical history associated with the separation examination.  The February 1972 separation examination report indicates that the Veteran's systems were clinically normal.  

On VA audiological examination in February 1973, the Veteran was noted to have tinnitus.  

On VA orthopedic examination in February 1973, the examiner noted the in-service report of a low back injury playing football.  The Veteran reported that he reinjured his back in November 1971 lifting a heavy weight, and that he had continued to have difficulty with strenuous use.  Following examination, the diagnosis was history of chronic low back strain.  

A VA general medical examination was conducted in August 2008.  Pertinent diagnoses were C7 vertebral fracture, multilevel degenerative disc disease, reversal of cervical lordosis, compression deformity at C7, and multiple subluxations; and multilevel lumbar spine degenerative disc disease and mild scoliosis.  

A VA spine examination was carried out in June 2009 by a physician's assistant.  The examiner reviewed the Veteran's history.  Following examination, he opined that the Veteran's cervical and lumbar spine conditions were less likely as not caused by or the result of injuries suffered in service.  He also stated that there was no objective evidence of worsening of the condition beyond normal progression secondary to service.  He did not provide a rationale for his opinions.  

A VA neurological examination was also carried out in June 2009.  The examiner concluded that the Veteran had a traumatic brain injury prior to service and that his headache syndrome developed prior to service and was unlikely to have been aggravated by any conditions in the service file.

In a September 2009 statement, J.D., MD indicated that the Veteran had been his patient for the previous several years.  He acknowledged that the Veteran had a known fracture of the C7 vertebrae prior to service.  He stated that while it was difficult to be certain, it was certainly plausible that military training and service placed stresses on the Veteran's neck and worsened his condition.  

T.L.G., MD, a private orthopedic surgeon, reviewed the Veteran's records and performed an evaluation in June 2011.  He recited history elicited from both the records and the Veteran.  Following a full examination and review of the record, the surgeon noted that the Veteran had a severe kyphotic deformity in the lower cervical spine secondary to the compression fracture of 1968.  He stated that the Veteran's compression fracture was probably a significant contributing factor to his cervical spondylosis.  He pointed to the incident during which approximately 85 pounds fell onto the Veteran's right shoulder and the base of his neck.  He noted that it made medical sense that the Veteran's neck symptoms had progressed since that event, and opined that the accident contributed to the development of the Veteran's present cervical degenerative spondylosis.  He also stated that as the result of the cervical condition, the Veteran had chronic recurring muscle contraction headaches.  With respect to the Veteran's lumbar spine, Dr. G. noted that lumbar degenerative spondylosis had a multifactorial etiology, and that there was no history of genetic or familial predisposition.  He did note that the Veteran's history of smoking was a known risk factor, but noted that once the lumbar spine was injured and the injury was significant enough to cause persistent back pain, the specific injury had to be considered a factor among factors in the causation of lumbar degenerative spondylosis.  He concluded that het military injury of 1970 was the initiating cause of the current low back condition.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 ; 38 C.F.R. 3.304(b)

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b); See also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Cervical Spine

Having carefully reviewed the record, the Board finds that service connection for the Veteran's cervical spine disability is warranted.  In that regard, the Board observes that there was an increase in the severity of the disability in service.  On induction examination, the Veteran reported only occasional mild symptoms.  However, during service, he sustained an injury that is documented in the record.  He has competently stated that his symptoms progressively worsened from the time of the  in-service accident.  

While the Board acknowledges that the June 2009 examiner provided a negative opinion, he did not discuss the rationale for that conclusion.  On the other hand, Dr. G. made a meticulous review of the Veteran's records and interviewed the Veteran.  Following that review and examination, he concluded that the Veteran's cervical spine disability was worsened during service.  He pointed to the incident in service when a weight fell on the Veteran's shoulder and neck, and indicated that that incident more probably than not contributed to greater than 10 percent of the Veteran's worsening over time.  In sum, the Board finds that VA had not met its burden of demonstrating that there is clear and unmistakable evidence (obvious and manifest) that the increase in the Veteran's cervical spine disability was due to natural progress.  Accordingly, because an increase in severity is shown during service, the Board finds that service connection for the Veteran's cervical spine disability is in order.

	Low Back

The Board has also concluded that service connection is warranted for the claimed low back disability.  Here, there is evidence demonstrating low back complaints during service and a diagnosis relating to those complaints.  Within approximately one year following service, VA examination in 1973 resulted in a diagnosis of history of chronic low back strain.  The Veteran has stated that he has experienced low back symptoms since service.  The June 2009 examiner concluded that the claimed disability was not related to service, but failed to discuss the rationale underlying that conclusion.  Dr. G., however, fully discussed the history and possible etiologies of the claimed disability and concluded that the Veteran's military injuries were at least contributing factors to the Veteran's current condition.  As Dr. G. provided a well reasoned opinion, based on a careful review of the Veteran's history and full examination, the Board finds that service connection is in order for the Veteran's low back disability.

	Headache Disability

As noted above, Dr. G's report included a statement that the Veteran's headaches are caused by his cervical spine condition.  The only other opinion of record refers to the Veteran's headache disability as predating his military service.  However, a headache disability is not noted in the induction examination report, and the service treatment records do not otherwise refer to headaches as associated with the Veteran's 1968 injury.  As such, the Veteran is considered to have been in sound condition in this respect when he was accepted into service.  Thus, in light of the grant of service connection for the Veteran's cervical spine disability, and the positive opinion rendered by Dr. G., the Board concludes that service connection is warranted on a secondary basis for the Veteran's headache disability.

	Tinnitus 

Finally, the Board has determined that service connection is also in order for the Veteran's claimed tinnitus.  In this regard, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a condition which is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran reported tinnitus on VA examination in February 1973, approximately one year following his separation from service.  There is no indication that this disability preexisted service or that it had its onset as the result of post-service injury.  Rather, the Veteran has stated that he experienced acoustic trauma in service and that his tinnitus began in service.  As such, the Board concludes that service connection is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for tinnitus is granted.




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

